Case 2:20-cv-12140-BAF-EAS ECF No. 13 filed 10/26/20                    PageID.314        Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JEROME COLLINS,

        Plaintiff,                                             Civil Action No. 20-CV-12140

vs.                                                            HON. BERNARD A. FRIEDMAN

RALPH GODBEE, et al.,

      Defendants.
_____________________/

      OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

                This matter is presently before the Court on defendants’ motion to dismiss under

Fed. R. Civ. P.12(b)(6) [docket entry 8]. Plaintiff has responded and defendants have replied.

Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing. For

the reasons stated below, the Court shall grant the motion.

                This case is a continuation of Collins v. Godbee, 15-CV-11756 (E.D. Mich.),

which the Court dismissed in September 2019 for failure to state a claim. In both cases, plaintiff

makes the same allegations and asserts the same claims against the same parties. The Court

summarized his allegations and claims in its September 13, 2019, Opinion and Order Granting

the Motions to Dismiss of Defendants Hall and Dolunt in 15-11756:

                        Plaintiff, a former Detroit police officer, alleges that he was
                wrongfully suspended(in 2010), prosecuted (in 2011), and
                discharged (in 2013) after being falsely accused of receiving pay
                for hours he had not worked. He also alleges that certain of the
                defendants withheld information that would have enabled him to
                disprove this accusation. Plaintiff asserts claims against
                defendants, nine current and former members of the Detroit Police
                Department, for violation of his due process and equal protection
                rights, treating him differently than similarly situated female
                police officers, negligence, tortious interference with his rights
                under a collective bargaining agreement, fraud, emotional distress,
Case 2:20-cv-12140-BAF-EAS ECF No. 13 filed 10/26/20                 PageID.315       Page 2 of 5




               and malicious prosecution.

               In 15-11756, the Court dismissed the second amended complaint (“SAC”) in a

series of orders for failure to state a claim because, while plaintiff alleged generally that

“defendants” violated his rights, he failed to allege specifically how any of the defendants did

so individually. See docket entry 69, dated August 15, 2019 (defendant Craig); docket entry 72,

dated August 27, 2019 (defendants Godbee, Lewis, Walton, Svenkensen, Williams, Moore, and

Lever); and docket entry 73, dated September 13, 2019 (defendants Hall and Dolunt). On

September 13, 2019, the SAC having been dismissed as to the last of the defendants, the Court

entered judgment for defendants and against plaintiff. Plaintiff did not appeal. On November

22, 2019, after the appeal period had expired, plaintiff filed a motion for leave to file a third

amended complaint. The Court denied that motion because plaintiff had not met the procedural

prerequisite of moving to set aside the judgment. On December 17, 2019, plaintiff filed a

motion to alter or amend the judgment. On January 9, 2020, the Court denied that motion

because plaintiff had not shown any error in the Court’s orders of dismissal. On July 20, the

Court denied plaintiff’s June 30 motion to set aside the judgment because the errors committed

by his previous attorney were insufficient grounds for vacating the judgment. And on August

6 the Court denied plaintiff’s July 30 motion for reconsideration of that ruling.

               On August 10, 2020, plaintiff commenced the instant action. The allegations and

claims are essentially the same as in 15-CV-11756, and the same individual defendants are

named as before. Defendants seek dismissal of the complaint on various grounds, but the first

is dispositive. Defendants argue that the instant action is barred by the doctrine of res judicata,

as the claims plaintiff now asserts were or could have been raised in the earlier action. In


                                                2
Case 2:20-cv-12140-BAF-EAS ECF No. 13 filed 10/26/20                   PageID.316      Page 3 of 5




response, plaintiff argues that res judicata does not apply because his claims were not resolved

on the merits previously but dismissed due to insufficient pleading.

               As the Supreme Court has stated, res judicata, or claim preclusion,

               prevents parties from raising issues that could have been raised
               and decided in a prior action—even if they were not actually
               litigated. If a later suit advances the same claim as an earlier suit
               between the same parties, the earlier suit's judgment “prevents
               litigation of all grounds for, or defenses to, recovery that were
               previously available to the parties, regardless of whether they were
               asserted or determined in the prior proceeding.” Brown v. Felsen,
               442 U.S. 127, 131, 99 S.Ct. 2205, 60 L.Ed.2d 767 (1979); see also
               Wright & Miller § 4407. Suits involve the same claim (or “cause
               of action”) when they “‘aris[e] from the same transaction,’”
               United States v. Tohono O'odham Nation, 563 U.S. 307, 316, 131
               S.Ct. 1723, 179 L.Ed.2d 723 (2011) (quoting Kremer v. Chemical
               Constr. Corp., 456 U.S. 461, 482, n.22, 102 S.Ct. 1883, 72
               L.Ed.2d 262 (1982)), or involve a “common nucleus of operative
               facts,” Restatement (Second) of Judgments § 24, Comment b, p.
               199 (1982) (Restatement (Second)).

Lucky Brand Dungarees, Inc. v. Marcel Fashions Grp., Inc., 140 S. Ct. 1589, 1594-95 (2020).

“For res judicata to apply, the following elements must be present: ‘(1) a final decision on the

merits by a court of competent jurisdiction; (2) a subsequent action between the same parties or

their privies; (3) an issue in the subsequent action which was litigated or which should have

been litigated in the prior action; and (4) an identity of the causes of action.’” Bragg v. Flint Bd.

of Educ., 570 F.3d 775, 776 (6th Cir. 2009) (quoting Bittinger v. Tecumseh Prods. Co., 123 F.3d

877, 880 (6th Cir. 1997)).

               Plaintiff argues that res judicata does not bar the instant action because the prior

action “was procedurally dismissed” and “not decided upon its merits.” Pl.’s Resp. Br. at 8, 10.

This is incorrect. Under Fed. R. Civ. P. 41(b), “any dismissal not under this rule—except one

for lack of jurisdiction, improper venue, or failure to join a party under Rule 19—operates as

                                                 3
Case 2:20-cv-12140-BAF-EAS ECF No. 13 filed 10/26/20                   PageID.317      Page 4 of 5




an adjudication on the merits.” The Court dismissed the prior action under Fed. R. Civ. P.

12(b)(6) for failure to state a claim, and Rule 12(b)(6) is not among the rules listed in Rule 41(b)

that are exempt from its statement that a dismissal “operates as an adjudication on the merits.”

Further, the Sixth Circuit has specifically held that “a dismissal pursuant to Rule 12(b)(6) is

considered a decision on the merits with full res judicata effect.” Dyer v. Intera Corp., 870 F.2d

1063, 1066 (6th Cir. 1989). See also C. Wright & A. Miller, Federal Practice & Procedure §

2373 (“dismissals under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim on

which relief can be granted ordinarily are deemed to be a merit adjudication”). Plaintiff has

cited no authority to the contrary.

               Plaintiff also argues that “a party cannot base a 12(b)(6) motion on res judicata.”

Pl.’s Resp. Br. at 11. But the only case plaintiff cites for this proposition, Moch v. E. Baton

Rouge Par. Sch. Bd., 548 F.2d 594, 596, 598 (5th Cir. 1977), involved a special circumstance

that is not present here, namely, “an intervening change in law in both the Supreme Court and

this circuit [that may require] . . . a different result than that reached in the [prior] judgment of

dismissal.” In the present case, plaintiff does not allege that any change in the law has occurred

since judgment was rendered in his earlier lawsuit such that preclusive effect to that judgment

may no longer be given.

               The Court concludes that the instant action is barred by the doctrine of res

judicata. The judgment in the earlier action was on the merits, the two lawsuits are between the

same parties, and the claims plaintiff asserts now are or could have been raised in the prior

action. Accordingly,




                                                 4
Case 2:20-cv-12140-BAF-EAS ECF No. 13 filed 10/26/20               PageID.318     Page 5 of 5




                 IT IS ORDERED that defendants’ motion to dismiss [docket entry 8] is granted.



                 IT IS FURTHER ORDERED that defendants’ motion for sanctions [docket entry

11] is denied.



                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
Dated: October 26, 2020                      SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                               5
